NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                  QUAD/TECH, INC.,
                   Plaintiff-Appellant,

                            v.
        Q.I. PRESS CONTROLS B.V. AND
 Q.I. PRESS CONTROLS NORTH AMERICA LTD.,
                      INC.,
               Defendants-Appellees,

                           and
                 PRINT2FINISH, LLC,
                  Defendant-Appellee.
               __________________________

                       2010-1354
               __________________________

   Appeal from the United States District Court for the
Eastern District of Pennsylvania in case No. 09-CV-2561,
Judge Eduardo C. Robreno.
              ___________________________

                Decided: March 21, 2011
              ___________________________

    CHARLES W. SHIFLEY, Banner & Witcoff, Ltd., of Chi-
cago, Illinois, argued for plaintiff-appellant. With him on
the brief was DAVID R. GERK, of Washington, DC.
QUADTECH   v. QI PRESS                                    2


    DAVID D. LANGFITT, Montgomery, McCracken, Walker
& Rhoads, LLP, of Philadelphia, Pennsylvania, argued for
all defendants-appellees. With him on the brief for Q.I.
Press Controls B.V., et al. was ROBERT R. AXENFELD.

    MICHAEL N. ONUFRAK, White and Williams, LLP, of
Philadelphia, Pennsylvania, for defendant-appellee
Print2Finish, LLC. With him on the brief was JUSTIN E.
PROPER.
               __________________________

    Before BRYSON, MAYER, and DYK, Circuit Judges.
PER CURIAM.

     The district court denied a motion by appellant
Quad/Tech, Inc., for a preliminary injunction. The district
court issued its order after finding that Quad/Tech had
failed to demonstrate either that it had a reasonable
likelihood of success on the merits of its infringement
claim or that it would be likely to suffer irreparable harm
in the absence of preliminary injunctive relief.

    We review the denial of a preliminary injunction for
abuse of discretion. Genentech, Inc. v. Novo Nordisk,
A/S, 108 F.3d 1361, 1364 (Fed. Cir. 1997) (abuse of
discretion may be established “by showing that the court
made a clear error of judgment in weighing relevant
factors or exercised its discretion based upon an error of
law or clearly erroneous factual findings”). Based on our
review of the record before the district court in connection
with the preliminary injunction motion, we uphold the
district court’s conclusion that, in light of the court’s
construction of one of the terms of the asserted claim,
Quad/Tech failed to demonstrate a reasonable likelihood
of success. We therefore hold that the district court did
not abuse its discretion in denying preliminary injunctive
relief.
3              QUADTECH   v. QI PRESS


    AFFIRMED